 



EXHIBIT 10.6
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”), is made and entered into as of
January 16, 2004, by and between Harold J. Rouster (“Rouster”) and Metal
Management, Inc., a Delaware corporation (“MTLM”).
     NOW, THEREFORE, in consideration of the premises, promises, mutual
covenants and mutual agreements contained herein, Rouster and MTLM hereby agree
as follows:
     1. Employment.
     (a) On the terms and subject to the conditions set forth in this Agreement,
MTLM agrees to employ Rouster as an employee of the following MTLM subsidiaries
(the “Subsidiaries”) in the following positions: President of Metal Management
Midwest, Inc., an Illinois corporation; President of Metal Management Memphis,
LLC, a Tennessee limited liability company; and President of Metal Management
Ohio, Inc., an Ohio corporation. Rouster shall perform such duties and
responsibilities as are consistent with such positions and such other positions
as may be assigned to Rouster, from time to time, by MTLM. For as long as
Rouster is so employed, he shall devote his full business time, energy and
ability to his duties, except for incidental attention to the management of his
personal affairs; provided, however, that Rouster shall be permitted to complete
promptly after the date of this Agreement (but in no event more than 30 days
after the date of this Agreement) incidental matters required in the termination
of Rouster’s prior employment.
     (b) Employee’s duties under this Agreement shall be performed for the
Subsidiaries principally in the Chicago, Illinois area, with periodic trips to
MTLM’s operations and customers and corporate meetings outside of the Chicago
area, as may be required.
     2. Term. The term of Rouster’s employment with the Subsidiaries under this
Agreement shall commence as of January 16, 2004 (the “Commencement Date”) and
shall continue through, and end as of the close of business on March 31, 2008
(the “Employment Period”); provided, however, that on March 31, 2008 and each
anniversary thereof, the Employment Period shall be automatically extended for
successive one-year periods unless either MTLM or Rouster, as the case may be,
notifies the other not less than 60 days prior to the end of the then current
Employment Period of its or his desire not to extend the Employment Period;
provided further that the Employment Period may terminate sooner upon the
occurrence of certain events as described in Sections 5, 6, 7, 8 and 10 of this
Agreement. The date on which Rouster’s employment is terminated shall be
referred to herein as the “Termination Date” and such date shall also be the
date upon which this Agreement terminates except as to those terms of this
Agreement that extend beyond the term of this Agreement as provided herein.
     3. Compensation.
     (a) Base Compensation. The base compensation to be paid to Rouster for his
services under this Agreement shall be not less than $350,000 per year, subject
to

 



--------------------------------------------------------------------------------



 



applicable withholdings, payable in equal periodic installments in accordance
with the usual payroll practices of MTLM or the Subsidiaries, but no less
frequently than monthly, commencing on the Commencement Date. Rouster’s base
compensation shall be subject to annual review for cost of living and merit
factors, with any adjustments approved by the compensation committee of the
Board of MTLM (the “Compensation Committee”). The foregoing is hereafter
referred to as Rouster’s “Base Compensation.”
     (b) Bonuses. During the Employment Period, Rouster shall also be eligible
to receive the following:
     (i) Signing Bonus. MTLM shall, subject to applicable withholdings, pay
Rouster $250,000 as a signing bonus, such amount to be payable no later than
March 16, 2004, in accordance with the usual payroll practices of MTLM.
     (ii) Annual Bonus. For the period ending March 31, 2004, and for each
subsequent twelve-month period during the Employment Period ending March 31,
Rouster shall be eligible to receive an annual bonus in accordance with the
terms of MTLM’s annual bonus program as then in effect for MTLM’s senior
executives or senior executives of the Subsidiaries; provided, however, the
Compensation Committee may direct MTLM to pay Rouster an annual bonus that
exceeds the annual bonus otherwise payable under such program. Each annual bonus
described in this Section 3(b)(ii) shall be paid at the time called for under
MTLM’s annual bonus program for senior executives.
     (c) Options. Upon execution and delivery of this Agreement by MTLM and
Rouster, Rouster shall be granted the following incentive stock options (“ISOs”)
and non-incentive stock options (“non-ISOs” and, collectively with ISOs,
“Options”) to purchase             shares of MTLM Stock pursuant to the terms of
the Metal Management, Inc. 2002 Incentive Stock Plan (the “Plan”): (i) 2,541
shares of MTLM Stock at an exercise price per share equal to the Fair Market
Value, as defined in the Plan, on the date that the Compensation Committee
approves the grant (such price, the “Grant Date Exercise Share Price”), all such
stock options to be ISOs; (ii) 22,459 shares of MTLM Stock at an exercise price
per share equal to the Grant Date Exercise Share Price, all such stock options
to be non-ISOs; (iii) 25,000 shares of MTLM Stock at an exercise price per share
of $52.50, all such stock options to be non-ISOs; and (iv) 25,000 shares of MTLM
Stock at an exercise price per share of $70.00, all such stock options to be
non-ISOs. Rouster’s interest in one-third (1/3) of each grant of ISOs and
non-ISOs set forth in clauses (i), (ii), (iii), and (iv) of this Section 3(c)
shall vest on March 31, 2005, provided Rouster is still employed by the
Subsidiaries on such date, and his interest in an additional one-third (1/3) of
each such ISOs and non-ISOs set forth in clauses (i), (ii), (iii), and (iv) of
this Section 3(c) shall vest on each of the next two subsequent anniversaries of
such date provided Rouster is still employed by MTLM on such anniversary date.
All the terms and conditions to such grants shall be set forth for Rouster in
certificates in accordance with the terms of the Plan. Except as otherwise set
forth in this Section 3(c), all or part of the ISOs and non-ISOs that have
vested by operation of this Agreement or otherwise shall be exercisable, at the
election of Rouster, at any time on or after the date hereof and on or prior to
the tenth anniversary of the date the Options are granted; provided,

2



--------------------------------------------------------------------------------



 



however, that if the Employment Period terminates for any reason (other than
retirement at or after the age of 65, termination of the Employment Period under
Section 5 of this Agreement, or termination for Cause (as defined below)),
Rouster shall have three months after the date of such termination in which to
exercise such Options (but in no event shall the Options be exercisable after
the tenth anniversary of the date the Options are granted). In the case of
retirement at or after the age of 65, Rouster shall have (i) one year after the
date of such retirement in which to exercise any non-ISOs and (ii) three months
after the date of such retirement in which to exercise any ISOs, but in no event
shall the non-ISOs or the ISOs be exercisable after the tenth anniversary of the
date the Options are granted. In the case of termination of the Employment
Period under Section 5 of this Agreement, Rouster (or his estate) shall have
(i) two years after the date of such termination in which to exercise any
non-ISOs, and (ii) one year after the date of such termination in which to
exercise any ISOs, but in no event shall the non-ISOs or the ISOs be exercisable
after the tenth anniversary of the date the Options are granted. If Rouster is
terminated for Cause (as defined below), the Options will expire immediately and
automatically at the time of such termination.
     (d) Restricted Stock. Upon execution and delivery of the this Agreement by
MTLM and Rouster, Rouster shall be granted 9,318 shares of restricted common
stock, $0.01 par value per share (the “MTLM Restricted Stock”) pursuant to the
terms of the Plan. Except as otherwise provided in Section 8(b) of this
Agreement, elsewhere in this Agreement, or the Plan, Rouster’s interest in
one-third (1/3) of such shares of common stock shall become non-forfeitable on
March 31, 2005, provided Rouster is still employed by the Subsidiaries on such
date, and his interest in an additional one-third (1/3) of such shares shall
become non-forfeitable on each of the next two subsequent anniversaries of such
date provided Rouster is still employed by the Subsidiaries on such anniversary
date. All the terms and conditions to such grant shall be set forth for Rouster
in a certificate in accordance with the terms of the Plan.
     (e) Relocation Expenses. Rouster’s normal and reasonable moving and
transportation expenses to Chicago, Illinois will be paid by MTLM. Moving
expenses cover the transportation of normal household articles from Rouster’s
residence in Buffalo, New York, but do not cover shipping automobiles.
Additionally, MTLM will reimburse reasonable expenses for termination of
Rouster’s residential lease in Buffalo, New York, temporary storage of personal
and household belongings, and up to three house hunting trips for Rouster’s
spouse. Rouster will also receive a one-time tax gross-up of all moving expenses
reimbursed by MTLM that are taxed under federal or state tax laws.
     4. Fringe Benefits. MTLM shall furnish Rouster with accident, health and
life insurance and reimbursement of all documented reasonable and necessary
out-of-pocket expenses incurred by Rouster on behalf of MTLM by reason of the
performance of Rouster’s duties and responsibilities hereunder. Further, MTLM
shall furnish Rouster with all of the additional fringe benefits made generally
available by MTLM to its executive officers and employees or those of its
Subsidiaries recognizing that such fringe benefits may be changed from time to
time provided Rouster shall be deemed immediately eligible for any such fringe
benefits to the extent permissible under the terms of applicable law and the
terms of the underlying plans,

3



--------------------------------------------------------------------------------



 



programs and policies. Rouster shall be entitled to take four weeks of paid
vacation per calendar year, and shall be paid on all national and state
holidays, during the Employment Period. Vacation allowances shall not be
cumulative from year to year; unused vacation at the end of a calendar year
shall expire. MTLM shall include Rouster as a covered person under MTLM’s and/or
the Subsidiaries’ directors and officers’ insurance policies. MTLM shall furnish
Rouster with appropriate office space, equipment, supplies, and such other
facilities and personnel as necessary or appropriate (de minimis use thereof by
Rouster for personal reasons shall not be deemed a breach of this Agreement).
MTLM shall pay Rouster’s dues in such societies or organizations as MTLM deems
appropriate, and shall pay on behalf of Rouster (or reimburse Rouster for)
documented reasonable out-of-pocket expenses incurred by Rouster in attending
conventions, seminars, trade shows and other business meetings and business
entertainment and promotional expenses. MTLM shall pay Rouster an automobile
allowance of $1,000.00 per month, subject to applicable withholdings.
     5. Severance Benefits in the Case of Termination by Death or Permanent
Disability. If, during the Employment Period, Rouster dies (as confirmed by a
certificate of death) or Rouster is permanently disabled such that, in the
opinion of a physician selected by MTLM and Rouster, Rouster is rendered
incapable of performing the services contemplated under this Agreement for a
period of 12 consecutive months by reason of illness, accident, or other
physical or mental disability (“Permanent Disability”), this Agreement shall be
deemed to be terminated as of the date of such death or of the determination of
Permanent Disability. Notwithstanding the foregoing, Rouster or his estate shall
be entitled to the severance and related listed benefits as set forth in Section
8(b) of this Agreement (collectively, the “Severance Benefits”). Additionally,
during the period prior to a determination of Permanent Disability in which
Roster is incapable of performing the services contemplated under this
Agreement, Rouster shall continue to receive the Base Compensation he was
receiving at the time as provided in Section 3 of this Agreement paid on a pro
rata basis to the date of any determination of Permanent Disability.
     6. Severance Benefits in the Case of Termination By MTLM Without Cause or
By Rouster for Good Reason. In the event MTLM terminates Rouster’s employment
with the Subsidiaries without Cause as defined in Section 7(b) of this
Agreement, including as a result of a Change of Control as defined in
Section 10(a), or if Rouster terminates his employment with the Subsidiaries for
Good Reason as defined in Section 8(a)(ii), all of Rouster’s benefits under this
Agreement shall cease immediately to the extent allowed by applicable federal
and state law upon the date of such termination, provided that Rouster shall
receive the Severance Benefits set forth in Section 8(b) of this Agreement.
     7. No Severance Benefits in the Case of Termination By MTLM for Cause, By
Rouster Without Good Reason, or By Employee Due to Change in Control and in
Accordance with Section 9(b) of this Agreement.
     (a) No Severance Benefits. In the event: (i) MTLM terminates Rouster’s
employment with the Subsidiaries for Cause as defined in Section 7(b) below;
(ii) Rouster voluntarily terminates his employment with the Subsidiaries without
Good Reason as defined in Section 8(a)(ii); or (iii) Rouster terminates his
employment with the Subsidiaries due to a Change in Control in accordance with
Section 9(b) of this

4



--------------------------------------------------------------------------------



 



Agreement; unless otherwise provided herein, all Rouster’s compensation and
benefits under this Agreement shall cease immediately to the extent allowed by
applicable federal and state law upon the date of such termination, provided
that Rouster shall receive the Base Compensation he was then receiving as
provided in Section 3 of this Agreement paid on a pro rata basis to the date of
such termination except that in the case of a termination as described above in
Section 7(a)(iii) such compensation pursuant to Section 3 of this Agreement
shall be paid for the period of time so provided in Section 10(b) of this
Agreement.
     (b) Termination for Cause. Any of the following events shall be considered
as “Cause” for the immediate termination of the Employment Period by MTLM:
     (i) final and non-appealable conviction of Rouster for a felony or a nolo
contendere plea with respect to a felony; or
     (ii) final and non-appealable conviction of Rouster for
(a) misappropriation by Rouster of funds or property of MTLM or any Affiliated
Entity as defined below or (b) the commission of other acts of dishonesty
relating to his employment; or
     (iii) (a) willful breach of this Agreement which is not cured by Rouster
within three days following receipt by Rouster of written notice of such breach
from MTLM or (b) material neglect by Rouster of any of his material duties or
responsibilities hereunder which is not cured by Rouster within 10 days
following receipt by Rouster of written notice of the acts that MTLM assert
constitute such neglect by Rouster, provided, however, that any such willful
breach which is not curable shall be considered Cause for the immediate
termination of the Employment Period by MTLM; or
     (iv) conduct on the part of Rouster that is materially adverse to any known
interest of MTLM or any Affiliated Entity as defined below that continues
unabated, or uncured to the reasonable satisfaction of MTLM, after the
expiration of 10 days following receipt of written notice by Rouster from MTLM.
Notwithstanding the foregoing, Rouster shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
written termination notice signed by the Chief Executive Officer of MTLM,
Chairman of the Board, or another member of the Board duly authorized to deliver
such notice.
     8. Acceleration of Payments.
     (a) For this Agreement, the following terms shall have the following
meanings:
     (i) “Affiliated Entity” means, with respect to MTLM, any other entity or
entities, including but not limited to the Subsidiaries, directly or indirectly
controlling, controlled by, or under common control with MTLM, as well as any
joint venture involving MTLM and, for purposes of this definition,

5



--------------------------------------------------------------------------------



 



“control” means the power to direct or cause the direction of the management or
policies of the controlled entity.
     (ii) “Good Reason” shall mean the occurrence of any of the following events
without Rouster’s express written consent: (a) a reduction by MTLM of Rouster’s
compensation from any level provided for and attained pursuant to the terms of
Section 3 of this Agreement; (b) any material breach by MTLM of any provisions
of this Agreement that is not cured by MTLM within 10 days following receipt by
MTLM of written notice of such breach from Rouster; (c) an assignment without
Rouster’s consent by MTLM that Rouster perform his duties more than 100 miles
outside of the Chicago city limits, other than periodic trips to MTLM’s
operations and customers and corporate meetings outside of the Chicago area;
(d) MTLM’s assignment of Rouster to a position or MTLM’s assignment of
responsibilities or duties to Rouster of a materially lesser degree of status,
duties and responsibility than the status, duties and responsibilities as of the
Commencement Date; (e) an action by the committee appointed by the MTLM Board to
administer the Plan that materially reduces the value of the Options awarded in
connection with Section 3(c) of this Agreement and has the result of treating
Rouster materially differently than other employees and directors who received
options, stock appreciation rights or stock grants under the Plan.
     (iii) “Trigger Date” means the date on which a Triggering Event occurs.
     (iv) “Triggering Event” means: (a) a termination of Rouster’s employment
with the Subsidiaries under Section 5 of this Agreement; (b) a termination of
Rouster’s employment with the Subsidiaries by MTLM without Cause; or (c) a
termination of Rouster’s employment with the Subsidiaries by Rouster for Good
Reason whether within or without 120 days of a Change of Control.
     (b) Occurrence of Triggering Event. Upon the occurrence of a Triggering
Event, Rouster or his estate shall receive from MTLM a lump sum payment equal to
the Base Compensation Rouster was then receiving at the time of the Triggering
Event as provided under Section 3(a) of this Agreement that otherwise would have
been payable to Rouster through March 31, 2008, but for the occurrence of a
Triggering Event. Furthermore, any unvested stock options or stock grants or any
unvested long term incentive plan compensation, including, but not limited to
the Options and the MTLM Restricted Stock shall immediately become vested.
Additionally, unless (i) MTLM terminates Rouster’s employment with the
Subsidiaries for Cause, (ii) Rouster terminates his employment with the
Subsidiaries without Good Reason, or (iii) Rouster’s employment is terminated as
a result of Rouster’s death, Rouster shall, at no cost to Rouster, be entitled
to continue to participate in the MTLM-provided health and medical insurance
programs until March 31, 2008, irrespective of any then pre-existing health
conditions of Rouster or his spouse provided, however, that, if this Agreement
is terminated as a result of Rouster’s death, Rouster’s then current spouse
shall be entitled to continue to participate in the MTLM-provided health and
medical insurance programs

6



--------------------------------------------------------------------------------



 



for one year after Rouster’s death irrespective of any then pre-existing health
conditions, unless, in each case, such continued participation is prohibited by
any applicable laws or would otherwise jeopardize the tax qualified status of
any such programs. If MTLM is prohibited by applicable law or would otherwise
jeopardize the tax qualified status of any health or medical insurance plan and
as a result MTLM terminates coverage, it shall promptly reimburse Rouster (or
Rouster’s spouse as the case may be) for the cost of obtaining comparable third
party coverage irrespective of any then preexisting health conditions of Rouster
and/or his spouse.
     (c) Time of Payment Following Triggering Event. All accelerated payments of
Base Compensation, bonuses, and long term incentive plan compensation due to
Rouster pursuant to this Section shall be paid promptly but in any event within
30 days after the Trigger Date.
     (d) No Mitigation Obligation. Rouster shall not be required to mitigate
damages or the amount of any Severance Benefits provided to him pursuant to
Section 8(b) of this Agreement, or benefits provided to him pursuant to Section
10(b) of this Agreement, by seeking other employment or otherwise, nor shall the
amount of any Severance Benefits provided to Rouster under Section 8(b) of this
Agreement, or benefits provided to him pursuant to Section 10(b) of this
Agreement, be reduced by any compensation earned by Rouster as the result of
employment by another employer after the termination of Rouster’s employment or
otherwise.
     9. Non-Competition.
     (a) General. Subject to the provisions of Section 9(b) below, in addition
to any other obligations of Rouster under any other agreement with MTLM, in
order to assure that MTLM shall realize the benefits of this Agreement and in
consideration of the employment set forth in this Agreement, Rouster shall not:
     (i) during the period beginning on the date of this Agreement and ending
eighteen months after the Termination Date (the “Non-Competition Period”),
directly or indirectly, whether through an affiliate or otherwise, alone or as a
partner, joint venturer, member, officer, director, employee, consultant, agent,
independent contractor, stockholder, or in any other capacity of any company or
business, engage in any business activity in competition with MTLM or any
subsidiary or affiliate of MTLM (A) prior to the Termination Date, in any
activity that is conducted by or actively planned by MTLM management to be
conducted by MTLM or any subsidiary or affiliate of MTLM in any state in the
United States in which MTLM or any subsidiary or affiliate of MTLM conducts
business or is actively planned by MTLM management to conduct business and
(B) on and after the Termination Date, in any activity that is, on the
Termination Date, conducted by or actively planned by MTLM management to be
conducted by MTLM or any subsidiary or affiliate of MTLM in any state of the
United States in which, on the Termination Date, MTLM or any subsidiary or
affiliate of MTLM conducts business or is actively planned by MTLM management to
conduct business; provided, however; that Rouster’s beneficial ownership of less
than 5%

7



--------------------------------------------------------------------------------



 



of the shares of stock of any corporation having a class of equity securities
actively traded on a national securities exchange or over-the-counter market
shall not be deemed, in and of itself, to violate the prohibitions of this
Section; provided, however, that Rouster shall not be bound by the restrictions
set forth in this Section 9(a)(i) if MTLM shall not have cured the failure to
make any material payment to Rouster under this Agreement within 30 days
following receipt by MTLM of written notice from Rouster of such failure unless
such failure to make such payment is due to MTLM’s allegation of a material
breach of the terms of this Agreement;
     (ii) during the Non-Competition Period, directly or indirectly (A) induce
any person which is a customer of MTLM or any subsidiary or affiliate of MTLM on
the Termination Date to patronize any business directly or indirectly in
competition with the business conducted by MTLM or any subsidiary or affiliate
of MTLM on the Termination Date; (B) canvass, solicit or accept from any person
which is a customer of MTLM or any subsidiary or affiliate of MTLM on the
Termination Date, any such competitive business, or (C) request or advise any
person that is a customer of MTLM or any subsidiary or affiliate of MTLM on the
Termination Date to withdraw, curtail or cancel any such customer’s business
with MTLM or any subsidiary or affiliate of MTLM;
     (iii) during the Non-Competition Period, directly or indirectly employ, or
knowingly permit any company or business directly or indirectly controlled by
Rouster, to employ, any person who was employed by MTLM or any then subsidiary
or affiliate of MTLM at or within six months prior to the Termination Date, or
in any manner seek to induce any such person to leave his or her employment; or
     (iv) directly or indirectly, at any time following the Termination Date, in
any way utilize, disclose, copy, reproduce or retain in his possession any of
MTLM’s or any subsidiary’s or affiliate’s proprietary rights or records,
including, but not limited to, any of their customer or price lists.
     (b) Rouster’s Right To Elect to End Non-Competition Period. In the event
that a Change in Control occurs, Rouster shall have the right to elect, within
120 days of such Change of Control, to terminate his employment with the
Subsidiaries, effective as of 90 days after such election. The Non-Competition
Period shall terminate effective as of the date of such termination. In the
event of a termination under this clause (b), Rouster shall not be entitled to
Severance Benefits except for the benefits set forth in Section 10(b) of this
Agreement.
     (c) Scope of Restriction. Rouster agrees and acknowledges that the
restrictions contained in this Section 9 are reasonable in scope and duration
and are necessary to protect MTLM after the Commencement Date. If any provision
of this Section 9 as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same shall in no way affect any
other circumstance or the validity or enforceability of this Agreement. If any
such provision, or any part thereof, is

8



--------------------------------------------------------------------------------



 



held to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form, such
provision shall then be enforceable and shall be enforced. The parties agree and
acknowledge that the breach of this Section 9 shall cause irreparable damage to
MTLM and upon breach of any provision of this Section 9, MTLM shall be entitled
to injunctive relief, specific performance or other equitable relief; provided,
however, that this shall in no way limit any other remedies that MTLM may have
(including, but not limited to, the right to seek monetary damages).
     10. Change of Control.
     (a) General. For purposes of this Agreement and with respect to any
options, stock grants and stock appreciation rights issued under the Plan to
Executive, “Change of Control” shall be deemed to mean a “change in control” of
the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), as in effect at the time of
such “change in control,” provided that such a change in control shall be deemed
to have occurred at such time as (1) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act) becomes after the effective date of
this Agreement the beneficial owner (as defined in Rule 13d-3 under the 1934
Act) directly or indirectly of securities representing 45% or more of the
combined voting power of the then outstanding securities for election of
directors of the Company or any successor to the Company, (2) during any period
of two consecutive years or less, individuals who at the beginning of such
period constitute the MTLM Board cease, for any reason, to constitute at least a
majority of the MTLM Board, unless the election or nomination for election of
each person who was not a director at the beginning of such period was approved
by vote of at least two-thirds of the directors then in office who were
directors at the beginning of such period or who were directors previously so
approved, (3) there is a dissolution or liquidation of the Company or any sale
or disposition of 50% or more of the assets or business of the Company, or
(4) there is a reorganization, merger, consolidation or share exchange (other
than a reorganization, merger, consolidation, or share exchange with a
wholly-owned subsidiary of the Company) of the Company unless (A) the persons
who were the beneficial owners of the outstanding shares of the common stock of
the Company immediately before the consummation of such transaction beneficially
own more than 50% of the outstanding shares of the common stock of the successor
or survivor corporation in such transaction immediately following the
consummation of such transaction and (B) the shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
clause (A) immediately following the consummation of such transaction are
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Company common stock
immediately before the consummation of such transaction.
     (b) Occurrence of a Change of Control Termination Election. Upon the
occurrence of (i) a Change of Control and (ii) Rouster’s election to terminate
this employment with the Subsidiaries, as set forth in Section 9(b) of this
Agreement, Rouster

9



--------------------------------------------------------------------------------



 



shall be entitled to receive an amount equal to one year of Base Compensation
Rouster was then receiving at the time of such termination and any unvested
stock options or stock grants or any unvested long term incentive plan
compensation, including, but not limited to the Options and the MTLM Restricted
Stock, shall immediately become vested.
     11. Confidentiality of Information; Duty of Non-Disclosure. Rouster
acknowledges and agrees that his employment with the Subsidiaries under this
Agreement necessarily involves his understanding of and access to certain trade
secrets and confidential information pertaining to the business of MTLM or any
subsidiary or affiliate of MTLM. Accordingly, during the Employment Period, and
until the expiration of the Non-Competition Period, Rouster shall not, directly
or indirectly, without the prior written consent of MTLM, disclose to or use for
the benefit of any person, corporation or other entity, or for himself any and
all files, trade secrets or other confidential information concerning the
internal affairs of MTLM or any subsidiary or affiliate of MTLM, including, but
not limited to, confidential information pertaining to clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the foregoing shall not apply to information which is of public
record or is generally known, disclosed or available to the general public or
the industry generally. Further, Rouster shall not, directly or indirectly,
remove or retain, without the express prior written consent of MTLM, and upon
termination of this Agreement for any reason shall return to MTLM, any
confidential figures, calculations, letters, papers, records, computer disks,
computer print-outs, lists, documents, instruments, drawings, designs, programs,
brochures, sales literature, or any copies thereof, or any information or
instruments derived there from, or any other similar information of any type or
description, however such information might be obtained or recorded, arising out
of or in any way relating to the business of MTLM or any subsidiary or affiliate
of MTLM or obtained as a result of his employment with the Subsidiaries. Rouster
acknowledges that all of the foregoing are proprietary information, and are the
exclusive property of MTLM. The covenants contained in this Section 11 shall
survive the termination of this Agreement.
     12. Authority; Enforceability. MTLM has full corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement, the performance by MTLM of its
obligations hereunder have been duly and validly authorized by all necessary
corporate action on the part of MTLM. This Agreement has been duly executed and
delivered by MTLM and constitutes a valid and binding agreement of MTLM,
enforceable against MTLM in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies.
     13. Goodwill. MTLM has invested substantial time and money in the
development of its products, services, territories, advertising and marketing
thereof, soliciting clients and creating goodwill. By accepting employment with
MTLM, Rouster acknowledges that the customers are the customers of MTLM and its
subsidiaries and affiliates and that any goodwill created by Rouster belongs to
and shall insure to the benefit of MTLM.

10



--------------------------------------------------------------------------------



 



     14. Notices. Any notice or request to be given hereunder to either party
hereto shall be deemed effective only if in writing and either (a) delivered
personally or (b) sent by certified or registered mail, postage prepaid, to the
following addresses or to such other address as either party may hereafter
specify to the other by notice similarly served:
If to Rouster:
Harold J. Rouster
5184 Creek Stone Court
Mason, Ohio 45040
with a copy to:
Dorsey & Whitney LLP
Clifford S. Anderson, Esq.
50 South Sixth Street, Suite 1500
Minneapolis, Minnesota 55402
If to MTLM:
Metal Management, Inc.
500 North Dearborn Street
Suite 600
Chicago, Illinois 60610
Attn:Daniel W. Dienst
with a copy to:
King & Spalding LLP
E. William Bates, II, Esq.
1185 Avenue of the Americas
New York, New York 10036
     15. Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of MTLM, whether by merger, sale of assets
or otherwise. This Agreement shall be binding upon and inure to the benefit of
Rouster’s heirs.
     16. Attorneys’ Fees. (a) Upon receipt by MTLM of statement for legal
services from the attorneys representing Rouster, MTLM shall reimburse Rouster
or pay on behalf of Rouster the reasonable and necessary attorneys’ fees and
associated expenses incurred by Rouster in connection with the negotiation of
this Agreement.
          (b) In the event suit or action is brought by any party under this
Agreement to enforce or construe any of its terms, the prevailing party shall be
entitled to recover, in addition to all other amounts and relief, its reasonable
and necessary attorneys’ fees and associated expenses incurred at and in
preparation for arbitration, trial, appeal and review.

11



--------------------------------------------------------------------------------



 



     17. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois without reference to its
choice-of-law principles.
     18. Venue. Any action at law, suit in equity or judicial proceeding arising
directly, indirectly or otherwise in connection with, out of, related to or from
this Agreement or any provision hereof shall be litigated only in the state
courts of Illinois or the United States District Court for the Northern District
of Illinois.
     19. Modification. No modification or waiver of any provision hereof shall
be made unless it is in writing and signed by both of the parties hereto.
     20. Scope of Agreement. This Agreement constitutes the whole of the
agreement between the parties on the subject matter, superseding all prior oral
and written conversations, negotiations, understandings, and agreements in
effect as of the date of this Agreement.
     21. Severability. To the extent that any provision of this Agreement may be
deemed or determined to be unenforceable for any reason, such unenforceability
shall not impair or affect any other provision, and this Agreement shall be
interpreted so as to most fully give effect to its terms and still be
enforceable.
     22. Survival. The parties expressly acknowledge and agree that the
provisions of this Agreement that by their express or implied terms extend
beyond the expiration of this Agreement or the termination of Rouster’s
employment under this Agreement shall continue in full force and effect,
notwithstanding Rouster’s termination of employment under this Agreement or the
termination of this Agreement.
     23. Waivers. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.
     24. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            METAL MANAGEMENT, INC.
    Dated: February 25, 2004  By   /s/ Daniel W. Dienst       Daniel W. Dienst 
      Chief Executive Officer            Dated: February 24, 2004  /s/ Harold J.
Rouster       Harold J. Rouster           

13